 



Exhibit 10.1
 
Asset Acceptance Capital Corp.

2004 STOCK INCENTIVE PLAN

(as amended and restated effective May 22, 2007)

I. GENERAL PROVISIONS
 
1.1  Establishment.  On February 2, 2004, the Board of Directors (“Board”) of
Asset Acceptance Capital Corp., a Delaware corporation (“Corporation”), adopted
the 2004 Stock Incentive Plan (“Plan”). On April 2, 2007, the Board amended and
restated the Plan, and separately on April 2, 2007 the Board amended and
restated the Plan to provide as set forth herein, with the changes made through
this restatement being (i) effective only on their receipt of shareholder
approval at the Corporation’s annual meeting in 2007, and (ii) applicable to all
outstanding and future awards of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Share Awards,
or Annual Incentive Awards.
 
1.2  Purpose.  The purpose of the Plan is (i) to promote the best interests of
the Corporation and its shareholders by encouraging Employees, consultants and
non-employee directors of the Corporation and its Subsidiaries to acquire an
ownership interest in the Corporation through Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Share Awards and Annual Incentive Awards, thus identifying their
interests with those of shareholders, and (ii) to enhance the ability of the
Corporation to attract and retain qualified Employees, consultants and
non-employee directors. It is the further purpose of the Plan to permit the
granting of Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Share Awards
and Annual Incentive Awards that will constitute performance based compensation,
as described in Section 162(m) of the Code, and regulations promulgated
thereunder.
 
1.3  Definitions.  As used in this Plan, the following terms have the meaning
described below:
 
(a)  “Agreement” means the written agreement that sets forth the terms of a
Participant’s Option, Stock Appreciation Right, Restricted Stock grant,
Restricted Stock Units, Deferred Stock Units, Performance Share Award, Annual
Incentive Award, or Deferred Stock Unit award within the meaning of Section 4.10
of the Plan.
 
(b)  “Annual Incentive Award” means an award that is granted in accordance with
Article VI of the Plan.
 
(c)  “Board” means the Board of Directors of the Corporation.
 
(d)  “Change in Control” means the occurrence of any of the following events:
(i) the acquisition of ownership by a person, corporation or other entity, or a
group acting in concert, of fifty-one percent, or more, of the outstanding
Common Stock of the Corporation in a single transaction or a series of related
transactions within a one-year period; (ii) a sale of all or substantially all
of the assets of the Corporation to any person, corporation or other entity;
(iii) a merger or similar transaction between the Corporation and another entity
if shareholders of the Corporation do not own a majority of the voting stock of
the surviving entity or any parent thereof and a majority in value of the total
outstanding stock of such surviving entity or any parent thereof; or (iv) during
any consecutive two-year period commencing after the date of adoption of this
Plan, individuals who constituted the Board at the beginning of the period (or


1



--------------------------------------------------------------------------------



 



their approved replacements, as defined herein) cease for any reason to
constitute a majority of the Board, with a new Director being considered an
“approved replacement” Director if his or her election (or nomination for
election) was approved by a vote of at least a majority of the Directors then
still in office who either were Directors at the beginning of the period or were
themselves approved replacement Directors, but in either case excluding any
Director whose initial assumption of office occurred as a result of an actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board. Provided, however, that there shall not be included within
the meaning of “Change in Control,” any such event involving: (a) any employee
benefit plan (or related trust) sponsored or maintained by the Corporation; or
(b) any of the current shareholders of the Corporation as of the date of
adoption of this Plan by the Board (or any entity at any time controlled by any
such shareholder or shareholders).
 
(e)  “Change in Position” means, as determined by the Committee in its
discretion with respect to any Participant, a significant change in such
Participant’s employment relationship with the Company, including but not
limited to any or all of the following: (i) such Participant’s involuntary
termination of employment or services; (ii) a significant reduction in such
Participant’s duties, responsibilities, compensation and/or fringe benefits, or
the assignment to such Participant of duties inconsistent with his or her
position (all as in effect immediately prior to a Change in Control), whether or
not such Participant voluntarily terminates employment or services as a result
thereof; or (iii) a significant change in the geographic location of the
Participant’s primary workplace.
 
(f)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)  “Committee” means the Compensation Committee of the Corporation, which
shall be comprised of two or more members of the Board.
 
(h)  “Common Stock” means shares of the Corporation’s authorized common stock.
 
(i)  “Continuous Service” means the absence of any interruption or termination
of service as an Employee, non-employee director, or consultant. Continuous
Service shall not be considered interrupted in the case of: (i) sick leave;
(ii) military leave; (iii) any other leave of absence approved by the Committee,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from director to advisory director or
emeritus status; or (v) in the case of transfers between locations of the
Company or between the Company or its respective successors. Changes in status
between service as an Employee, director, and a consultant shall not constitute
an interruption of Continuous Service.
 
(j)  “Corporation” means Asset Acceptance Capital Corp. a Delaware corporation.
 
(k)  “Deferred Stock Unit” means Common Stock that is subject to future delivery
in accordance with Section 4.10 of the Plan.
 
(l)  “Disability” means total and permanent disability, as defined in Code
Section 22(e).
 
(m)  “Employee” means an individual who has an “employment relationship” with
the Corporation or a Subsidiary, as defined in Treasury Regulation 1.421-7(h),
and the term “employment” means employment with the Corporation, or a Subsidiary
of the Corporation.
 
(n)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time and any successor thereto.


2



--------------------------------------------------------------------------------



 



(o)  “Fair Market Value” means for purposes of determining the value of Common
Stock on the Grant Date the Stock Exchange closing price of the Corporation’s
Common Stock as reported in The Wall Street Journal (or as otherwise reported by
such Stock Exchange) for the Grant Date. In the event that there were no Common
Stock transactions on such date, the Fair Market Value shall be determined as of
the immediately preceding date on which there were Common Stock transactions.
Unless otherwise specified in the Plan, “Fair Market Value” for purposes of
determining the value of Common Stock on the date of exercise means the Stock
Exchange closing price of the Corporation’s Common Stock on the last date
preceding the exercise on which there were Common Stock transactions.
 
(p)  “Grant Date” means the date on which the Committee authorizes an individual
Option, Stock Appreciation Right, Restricted Stock grant, Restricted Stock
Units, Deferred Stock Units, Performance Share Award or Annual Incentive Award,
or such later date as shall be designated by the Committee.
 
(q)  “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.
 
(r)  “Nonqualified Stock Option” means an Option that is not intended to
constitute an Incentive Stock Option.
 
(s)  “Option” means either an Incentive Stock Option or a Nonqualified Stock
Option.
 
(t)  “Participant” means an Employee or non-employee director or consultant
designated by the Committee to participate in the Plan.
 
(u)  “Performance Share Award” means a performance share award that is granted
in accordance with Article V of the plan.
 
(v)  “Plan” means the Asset Acceptance Capital Corp. 2004 Stock Incentive Plan,
the terms of which are set forth herein, and amendments thereto.
 
(w)  “Restriction Period” means the period of time during which a Participant’s
Restricted Stock or Restricted Stock Unit grant is subject to restrictions and
is nontransferable.
 
(x)  “Restricted Stock” means Common Stock that is subject to restrictions.
 
(y)  “Restricted Stock Unit” means a right granted pursuant to Article IV to
receive Restricted Stock or an equivalent value in cash pursuant to the terms of
the Plan and the related Agreement.
 
(z)  “Retirement” means termination of employment on or after the attainment of
age 65 and completion of three (3) years of service with the Corporation.
 
(aa)  “Stock Appreciation Right” means the right to receive a cash or Common
Stock payment from the Corporation, in accordance with Article III of the Plan.
 
(bb)  “Stock Exchange” means the principal national securities exchange on which
the Common Stock is listed for trading or, if the Common Stock is not listed for
trading on a national securities exchange, such other recognized trading market
or quotation system upon which the largest number of shares of Common Stock has
been traded in the aggregate during the last 20 days before a Grant Date or date
on which an Option is exercised, whichever is applicable.
 
(cc)  “Subsidiary” means a corporation or other entity defined in Code
Section 424(f).


3



--------------------------------------------------------------------------------



 



(dd)  “Vested” means the extent to which an Option or Stock Appreciation Right
granted hereunder has become exercisable in accordance with this Plan and the
terms of the respective Agreement pursuant to which such Option or Stock
Appreciation Right was granted.
 
1.4  Administration.
 
(a)  The Plan shall be administered by the Committee. At all times it is
intended that the directors appointed to serve on the Committee shall be
“disinterested persons” (within the meaning of Rule 16b-3 promulgated under the
Exchange Act) and “outside directors” (within the meaning of Code
Section 162(m)); however, the mere fact that a Committee member shall fail to
qualify under either of these requirements shall not invalidate any award made
by the Committee if the award is otherwise validly made under the Plan. The
members of the Committee shall be appointed by, and may be changed at any time
and from time to time, at the discretion of the Board.
 
(b)  The Committee shall interpret the Plan, prescribe, amend, and rescind rules
and regulations relating to the Plan, and make all other determinations
necessary or advisable for its administration. Subject to applicable law and the
restrictions set forth in the Plan, the Committee may delegate administrative
functions to officers and Employees of the Company or its Subsidiaries, and may
delegate in writing to one or more executives the authority, which shall be
revocable in writing at any time by the Committee, to make grants to
non-executive Employees.
 
(c)  The Committee shall have the discretion to interpret or construe ambiguous,
unclear, or implied (but omitted) terms in any fashion it deems to be
appropriate in its sole discretion, and to make any findings of fact needed in
the administration of the Plan or Agreements. The Committee’s prior exercise of
its discretionary authority shall not obligate it to exercise its authority in a
like fashion thereafter. The decision of the Committee on any question
concerning the interpretation of the Plan or its administration with respect to
any Option, Stock Appreciation Right, Restricted Stock grant, Restricted Stock
Units, Deferred Stock Units, Performance Share Award or Annual Incentive Award
granted under the Plan shall be final and binding upon all Participants and
their beneficiaries, transferees, successors, and assigns. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any grant or award hereunder.
 
1.5  Participants.  Participants in the Plan shall be such Employees (including
Employees who are directors), non-employee directors of, or consultants to, the
Corporation and its Subsidiaries as the Committee in its sole discretion may
select from time to time. The Committee may grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Share Awards and Annual Incentive Awards to an individual upon the
condition that the individual become an Employee of the Corporation or of a
Subsidiary, provided that the Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Share Award or
Annual Incentive Award shall be deemed to be granted only on the date that the
individual becomes an Employee.
 
1.6  Stock.  The Corporation has reserved 3,700,000 shares of the Corporation’s
Common Stock for issuance in conjunction with all Options and other stock-based
awards to be granted under the Plan. Shares subject to any unexercised portion
of a terminated, cancelled or expired Option, Stock Appreciation Right,
Restricted Stock grant, Restricted Stock Units, Deferred Stock Units, or
Performance Share Award granted hereunder, and pursuant to which a Participant
never acquired benefits of ownership, including payment of a stock dividend (but
excluding voting rights), may again be subjected to grants and awards under the
Plan, but shares surrendered pursuant to the exercise of a Stock Appreciation
Right shall not be available for future grants and awards. Notwithstanding the
foregoing, the number of Shares that are available


4



--------------------------------------------------------------------------------



 



for Incentive Stock Option awards shall be determined, to the extent required
under applicable tax laws, by reducing the number of shares designated in the
preceding paragraph by the number of Shares granted pursuant to all awards
(whether or not shares are issued pursuant to such awards), provided that any
shares that are either issued or purchased under the Plan and forfeited back to
the Plan, or surrendered in payment of the exercise price for an Option or Stock
Appreciation Right shall be available for issuance pursuant to future Incentive
Stock Option awards. All provisions in this Section 1.6 shall be adjusted, as
applicable, in accordance with Article VIII.
 
II. STOCK OPTIONS
 
2.1  Grant of Options.  The Committee, at any time and from time to time,
subject to the terms and conditions of the Plan, may grant Options to such
Participants and for such number of shares of Common Stock (whole or fractional)
as it shall designate; provided, however, that no Participant may be granted
Options during any one fiscal year (when aggregated with all other stock-based
awards granted under the Plan during such fiscal year), to purchase more than
500,000 shares of Common Stock (subject to adjustment in accordance with
Section 8.1(a) below). Any Participant may hold more than one Option under the
Plan and any other Plan of the Corporation or Subsidiary. The Committee shall
determine the general terms and conditions of exercise, including any applicable
vesting requirements, which shall be set forth in a Participant’s Option
Agreement. No Option granted hereunder may be exercised after the tenth
anniversary of the Grant Date. The Committee may designate any Option granted as
either an Incentive Stock Option or a Nonqualified Stock Option, or the
Committee may designate a portion of an Option as an Incentive Stock Option or a
Nonqualified Stock Option. An Incentive Stock Option may only be granted to an
Employee. At the discretion of the Committee, an Option may be granted in tandem
with a Stock Appreciation Right. Nonqualified Stock Options are intended to
satisfy the requirements of Code Section 162(m) and the regulations promulgated
thereunder, to the extent applicable.
 
2.2  Incentive Stock Options.  Any Option intended to constitute an Incentive
Stock Option shall comply with the requirements of this Section 2.2. No
Incentive Stock Option shall be granted with an exercise price below the Fair
Market Value of Common Stock on the Grant Date nor with an exercise term that
extends beyond 10 years from the Grant Date. An Incentive Stock Option shall not
be granted to any Participant who owns (within the meaning of Code
Section 424(d)) stock of the Corporation or any Subsidiary possessing more than
10% of the total combined voting power of all classes of stock of the
Corporation or a Subsidiary unless, at the Grant Date, the exercise price for
the Option is at least 110% of the Fair Market Value of the shares subject to
the Option and the Option, by its terms, is not exercisable more than 5 years
after the Grant Date. The aggregate Fair Market Value of the underlying Common
Stock (determined at the Grant Date) as to which Incentive Stock Options granted
under the Plan (including a plan of a Subsidiary) may first be exercised by a
Participant in any one calendar year shall not exceed $100,000. To the extent
that an Option intended to constitute an Incentive Stock Option shall violate
the foregoing $100,000 limitation (or any other limitation set forth in Code
Section 422), the portion of the Option that exceeds the $100,000 limitation (or
violates any other Code Section 422 limitation) shall be deemed to constitute a
Nonqualified Stock Option.
 
2.3  Option Price.  The Committee shall determine the per share exercise price
for each Option granted under the Plan. The Committee, at its discretion, may
grant Nonqualified Stock Options with an exercise price below 100% of the Fair
Market Value of Common Stock on the Grant Date. The foregoing notwithstanding,
no Incentive Stock Option shall be granted with an exercise price below the Fair
Market Value of Common Stock on the Grant Date.


5



--------------------------------------------------------------------------------



 



2.4  Payment for Option Shares.
 
(a)  The purchase price for shares of Common Stock to be acquired upon exercise
of an Option granted hereunder shall be paid in full in cash or by personal
check, bank draft or money order at the time of exercise; provided, however,
that in lieu of such form of payment and to the extent authorized in an
Agreement, a Participant may pay such purchase price in whole or in part by
tendering shares of Common Stock, which are either (i) subject to the Option
being exercised or (ii) have been held by the Participant for at least six
(6) months and which are freely owned and held by the Participant independent of
any restrictions, hypothecations or other encumbrances, duly endorsed for
transfer (or with duly executed stock powers attached), or in any combination of
the above. Shares of Common Stock surrendered upon exercise shall be valued at
the Stock Exchange closing price for the Corporation’s Common Stock on the day
prior to exercise, as reported in The Wall Street Journal (or as otherwise
reported by such Stock Exchange), and the certificate(s) for such shares, duly
endorsed for transfer or accompanied by appropriate stock powers, shall be
surrendered to the Corporation. Participants who are subject to short swing
profit restrictions under the Exchange Act and who exercise an Option by
tendering previously-acquired shares shall do so only in accordance with the
provisions of Rule 16b-3 of the Exchange Act.
 
(b)  At the discretion of the Committee, as set forth in a Participant’s Option
Agreement, any Option granted hereunder may be deemed exercised by delivery to
the Corporation of a properly executed exercise notice, acceptable to the
Corporation, together with irrevocable instructions to the Participant’s broker
to deliver to the Corporation sufficient cash to pay the exercise price and any
applicable income and employment withholding taxes, in accordance with a written
agreement between the Corporation and the brokerage firm (“cashless exercise
procedure”).
 
III. STOCK APPRECIATION RIGHTS
 
3.1  Grant of Stock Appreciation Rights.  Stock Appreciation Rights may be
granted, held and exercised in such form and upon such general terms and
conditions as determined by the Committee on an individual basis. A Stock
Appreciation Right may be granted to a Participant with respect to such number
of shares of Common Stock of the Corporation as the Committee may determine;
provided, however, that no Participant may be granted a Stock Appreciation Right
during any one fiscal year (when aggregated with all other stock-based awards
granted under the Plan during such fiscal year), for more than 500,000 shares of
Common Stock (subject to adjustment in accordance with Section 8.1(a) below). A
Stock Appreciation Right may be granted on a stand-alone basis or in tandem with
an Option. If granted in tandem with an Option, the number of shares covered by
the Stock Appreciation Right shall not exceed the number of shares of stock
which the Participant could purchase upon the exercise of the related Option.
Stock Appreciation Rights are intended to satisfy the requirements of Code
Section 162(m) and the regulations promulgated thereunder, to the extent
applicable.
 
3.2  Exercise of Stock Appreciation Rights.  A Stock Appreciation Right shall be
deemed exercised upon receipt by the Corporation of written notice of exercise
from the Participant. Except as permitted under Rule 16b-3, notice of exercise
of a Stock Appreciation Right by a Participant subject to the insider trading
restrictions of Section 16(b) of the Securities Exchange Act of 1934, shall be
limited to the period beginning on the third day following the release of the
Corporation’s quarterly or annual summary of earnings and ending on the 12th
business day after such release. The exercise term of each Stock Appreciation
Right shall be limited to 10 years from its Grant Date or such earlier period as
set by the Committee or in a related Option. If granted in tandem with an
Option, a Stock Appreciation Right shall be


6



--------------------------------------------------------------------------------



 



exercisable only at such times and in such amounts as the related Option may be
exercised. A Stock Appreciation Right granted to a Participant subject to the
insider trading restrictions shall not be exercisable in whole or part during
the first six months of its term, unless the Participant dies or becomes
disabled during such six-month period.
 
3.3  Stock Appreciation Right Entitlement.
 
(a)  Upon exercise of a Stock Appreciation Right, a Participant shall be
entitled to payment from the Corporation, in cash, shares, or partly in each (as
determined by the Committee in accordance with any applicable terms of the
Agreement), of an amount equal to the difference between the aggregate Fair
Market Value on the date of exercise for the specified number of shares being
exercised and the aggregate exercise price of the Stock Appreciation Right being
exercised. If the Stock Appreciation Right is granted in tandem with an Option,
the payment shall be equal to the difference between:
 
(i)  the Fair Market Value of the number of shares subject to the Stock
Appreciation Right on the exercise date; and
 
(ii)  the Option price of the associated Option multiplied by the number of
shares available under the Option.
 
(b)  Notwithstanding Section 3.3(a), upon exercise of a Stock Appreciation Right
the Participant shall be required to surrender any associated Option.
 
3.4  Maximum Stock Appreciation Right Amount Per Share.  The Committee may, at
its sole discretion, establish (at the time of grant) a maximum amount per share
which shall be payable upon the exercise of a Stock Appreciation Right,
expressed as a dollar amount or as a percentage or multiple of the Option price
of a related Option.
 
IV. RESTRICTED STOCK GRANTS AND UNITS
 
4.1  Grant of Restricted Stock and Restricted Stock Units.  Subject to the terms
and conditions of the Plan, the Committee, at any time and from time to time,
may grant shares of Restricted Stock and Restricted Stock Units under this Plan
to such Participants and in such amounts as it shall determine; provided,
however, that no Participant may be granted a Restricted Stock Award or
Restricted Stock Units during any one fiscal year (when aggregated with all
other stock-based awards granted under the Plan during such fiscal year), for
more than 500,000 shares of Common Stock (subject to adjustment in accordance
with Section 8.1(a) below).
 
4.2  Restricted Stock Agreement.  Each grant of Restricted Stock or Restricted
Stock Units shall be evidenced by an Agreement that shall specify the terms of
the restrictions, including the Restriction Period, or periods, the number of
Common Stock shares subject to the grant or units, and such other general terms
and conditions, including performance goals, as the Committee shall determine in
its discretion; subject to the Committee’s discretion to make awards having no
restrictions or Restricted Period.
 
4.3  Transferability.  Except as provided in this Article IV or Section 9.4 of
the Plan, the shares of Common Stock subject to a Restricted Stock grant or
Restricted Stock Unit hereunder may not be transferred, pledged, assigned, or
otherwise alienated or hypothecated until the termination of the applicable
Restriction Period or for such period of time as shall be established by the
Committee and as shall be specified in the applicable Agreement, or upon the
earlier satisfaction of other conditions as specified by the Committee in its
sole discretion and as set forth in the applicable Agreement.
 
4.4  Other Restrictions.  The Committee shall impose such other restrictions on
any shares of Common Stock subject to a Restricted Stock grant or Restricted
Stock Unit under the


7



--------------------------------------------------------------------------------



 



Plan as it may deem advisable including, without limitation, restrictions under
applicable Federal or State securities laws, and may legend the certificates
representing such shares to give appropriate notice of such restrictions.
 
4.5  Certificate Legend.  In addition to any legends placed on certificates
pursuant to Sections 4.3 and 4.4, each certificate representing shares of Common
Stock subject to restrictions under a Restricted Stock grant or Restricted Stock
Unit shall bear the following legend:
 
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Asset Acceptance Capital
Corp. 2004 Stock Incentive Plan (“Plan”), rules and administrative guidelines
adopted pursuant to such Plan and an Agreement dated           . A copy of the
Plan, such rules and such Agreement may be obtained from the Secretary of Asset
Acceptance Capital Corp.
 
4.6  Removal of Restrictions.  Except as otherwise provided in this Article IV
of the Plan, and subject to applicable federal and state securities laws, shares
of Common Stock subject to a Restricted Stock grant or Restricted Stock Unit
under the Plan shall become freely transferable by the Participant after the
last day of the Restriction Period. Once the shares are released from the
restrictions, the Participant shall be entitled to have the legend required by
Section 4.5 of the Plan removed from the applicable Common Stock certificate.
Provided further, the Committee shall have the discretion to waive the
applicable Restriction Period with respect to all or any part of the Common
Stock subject to a Restricted Stock grant or Restricted Stock Unit.
 
4.7  Voting Rights.  During the Restriction Period, Participants holding shares
of Common Stock subject to a Restricted Stock grant hereunder may exercise full
voting rights with respect to the Restricted Stock.
 
4.8  Dividends and Other Distributions.  Unless otherwise provided in an
Agreement, during the Restriction Period, a Participant shall be entitled to
receive all dividends and other distributions paid with respect to shares of
Common Stock subject to a Restricted Stock grant or Restricted Stock Unit. If
any dividends or distributions are paid in shares of Common Stock during the
Restriction Period, the dividend or other distribution shares shall be subject
to the same restrictions on transferability as the shares of Common Stock with
respect to which they were paid (unless an Agreement provides otherwise).
 
4.9  Restricted Stock Grants and Units Under Code Section 162(m). The Committee,
at its discretion, may designate certain Restricted Stock grants or Restricted
Stock Units as being granted pursuant to Code Section 162(m). Such Restricted
Stock and Restricted Stock Units must comply with the following additional
requirements, which override any other provision set forth in this Article IV:
 
(a)  Each Code Section 162(m) Restricted Stock Award or Restricted Stock Unit
shall be based upon pre-established, objective performance goals that are
intended to satisfy the performance-based compensation requirements of Code
Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, a Restricted Stock Award or Restricted Stock Unit
also may be subject to goals and restrictions in addition to the performance
requirements.
 
(b)  Each Code Section 162(m) Restricted Stock Award or Restricted Stock Unit
shall be based upon the attainment of specified levels of Corporation or
Subsidiary performance during a specified performance period, as measured by any
or all of the following: earnings (as measured by net income, net income per
share, operating income, operating income per share, or earnings before
interest, taxes, depreciation and amortization [“EBITDA”]), revenue growth,
market capitalization, and price per share.


8



--------------------------------------------------------------------------------



 



(c)  For each designated performance period, the Committee shall (i) select
those Employees who shall be eligible to receive a Restricted Stock Award or
Restricted Stock Unit, (ii) determine the performance period, which may be a one
to five fiscal year period, (iii) determine the target levels of Corporation or
Subsidiary performance, and (iv) determine the number of shares subject to a
Restricted Stock Award or Restricted Stock Unit to be paid to each selected
Employee. The Committee shall make the foregoing determinations prior to the
commencement of services to which a Restricted Stock Award or Restricted Stock
Unit relates (or within the permissible time-period established under Code
Section 162(m)) and while the outcome of the performance goals and targets is
uncertain.
 
(d)  For each performance period, the Committee shall certify, in writing:
(i) if the Corporation has attained the performance targets, and (ii) the number
of shares pursuant to the Restricted Stock Award or Restricted Stock Unit that
are to become freely transferable. The Committee shall have no discretion to
waive all or part of the conditions, goals and restrictions applicable to the
receipt of full or partial payment of a Restricted Stock Award or Restricted
Stock Unit.
 
(e)  Any dividends paid during the Restriction Period automatically shall be
reinvested on behalf of the Employee in additional shares of Common Stock under
the Plan, and such additional shares shall be subject to the same performance
goals and restrictions as the other shares under the Restricted Stock Award or
Restricted Stock Unit. No shares under a Code Section 162(m) Restricted Stock
Award or Restricted Stock Unit shall become transferable until the Committee
certifies in writing that the performance goals and restrictions have been
satisfied.
 
(f)  Except as otherwise provided in this Article IV or Section 9.4 of the Plan,
and subject to applicable federal and state securities laws, shares covered by
each Restricted Stock Award or Restricted Stock Unit made under the Plan may not
be transferred, pledged, assigned, or otherwise alienated or hypothecated until
the applicable performance targets and other restrictions are satisfied, as
shall be certified in writing by the Committee. At such time, shares covered by
the Restricted Stock Award or Restricted Stock Unit shall become freely
transferable by the Employee. Once the shares are released from the
restrictions, the Employee shall be entitled to have the legend required by
Section 4.5 of the Plan removed from the applicable Common Stock certificate.
 
4.10  Deferred Stock Units.
 
(a)  Elections to Defer.  The Committee may permit any Participant who is a
director, consultant or member of a select group of management or highly
compensated Employees (within the meaning of the Code) to irrevocably elect, on
a form provided by and acceptable to the Committee (the “Election Form”), forego
the receipt of cash or other compensation (including the Shares deliverable
pursuant to any Award other than Restricted Shares for which a Section 83(b)
Election has been made), and in lieu thereof to have the Company credit to an
internal Plan account (the “Account”) a number of Deferred Stock units
(“Deferred Stock Units”) having a Fair Market Value equal to the Shares and
other compensation deferred. These credits will be made at the end of each
calendar month during which compensation is deferred. Each Election Form shall
take effect on the first day of the next calendar year (or on the first day of
the next calendar month in the case of an initial election by a Participant who
first receives an Award, subject to adjustments by the Committee in accordance
with Code Section 409A) after its delivery to the Company, unless the Company
sends the Participant a written notice explaining why the Election Form is
invalid within five business days after the Company receives it. Notwithstanding
the foregoing sentence: (i) Election Forms shall be ineffective with respect to
any compensation that a Participant earns before the date on which the Company
receives the Election Form, and (ii) the


9



--------------------------------------------------------------------------------



 



Committee may unilaterally make awards in the form of Deferred Stock Units,
regardless of whether or not the Participant foregoes other compensation.
 
(b)  Vesting.  Unless an Agreement expressly provides otherwise, each
Participant shall be 100% vested at all times in any shares subject to Deferred
Stock Units.
 
(c)  Issuances of Shares.  The Company shall provide a Participant with one
share for each Deferred Stock Unit in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant’s Continuous Service
terminates, unless —
 
(i)  the Participant has properly elected a different form of distribution, on a
form approved by the Committee, that permits the Participant to select any
combination of a lump sum and annual installments that are completed within ten
years following termination of the Participant’s Continuous Service, and
 
(ii) the Company received the Participant’s distribution election form at the
time the Participant elects to defer the receipt of cash or other compensation
pursuant to this Section 4.10(a), provided that such election may be changed
through any subsequent election that (i) is delivered to the Company at least
one year before the date on which distributions are otherwise scheduled to
commence pursuant to the Participant’s election, and (ii) defers the
commencement of distributions by at least five years from the originally
scheduled commencement date. Fractional shares shall not be issued, and instead
shall be paid out in cash.
 
(d)  Crediting of Dividends.  Whenever shares are issued to a Participant
pursuant to Section 4.10(c) above, such Participant shall also be entitled to
receive, with respect to each share issued, cash dividends or a number of shares
equal to the sum of (i) any stock dividends, which were declared and paid to the
holders of shares between the Grant Date and the date such share is issued, and
(ii) a number of shares equal to the shares that the Participant could have
purchased at Fair Market Value on the payment date of any cash dividends for
shares if the Participant had received such cash dividends between the Grant
Date and the settlement date for the Deferred Stock Units.
 
(e)  Emergency Withdrawals.  In the event a Participant suffers an unforeseeable
emergency within the contemplation of this Section and Section 409A of the Code,
the Participant may apply to the Company for an immediate distribution of all or
a portion of the Participant’s Deferred Stock Units. The unforeseeable emergency
must result from a sudden and unexpected illness or accident of the Participant,
the Participant’s spouse, or a dependent (within the meaning of Section 152(a)
of the Code) of the Participant, casualty loss of the Participant’s property, or
other similar extraordinary and unforeseeable conditions beyond the control of
the Participant. Examples of purposes which are not considered unforeseeable
emergencies include post-secondary school expenses or the desire to purchase a
residence. In no event will a distribution be made to the extent the
unforeseeable emergency could be relieved through reimbursement or compensation
by insurance or otherwise, or by liquidation of the Participant’s nonessential
assets to the extent such liquidation would not itself cause a severe financial
hardship. The amount of any distribution hereunder shall be limited to the
amount necessary to relieve the Participant’s unforeseeable emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution. The Committee shall determine whether a Participant has a
qualifying unforeseeable emergency and the amount which qualifies for
distribution, if any. The Committee may require evidence of the purpose and
amount of the need, and may establish such application or other procedures as it
deems appropriate.
 
(f)  Unsecured Rights to Deferred Compensation.  A Participant’s right to
Deferred Stock Units shall at all times constitute an unsecured promise of the
Company to pay benefits as


10



--------------------------------------------------------------------------------



 



they come due. The right of the Participant or the Participant’s duly-authorized
transferee to receive benefits hereunder shall be solely an unsecured claim
against the general assets of the Company. Neither the Participant nor the
Participant’s duly-authorized transferee shall have any claim against or rights
in any specific assets, shares, or other funds of the Company.
 
V. PERFORMANCE SHARE AWARDS
 
5.1  Grant of Performance Share Awards.  The Committee, at its discretion, may
grant Performance Share Awards to Participants and may determine, on an
individual or group basis, the performance goals to be attained pursuant to each
Performance Share Award; provided, however, that no Participant may be granted a
Performance Share Award during any one fiscal year (when aggregated with all
other stock-based awards granted under the Plan during such fiscal year), for
more than 500,000 shares of Common Stock (subject to adjustment in accordance
with Section 8.1(a) below).
 
5.2  Terms of Performance Share Awards.  In general, Performance Share Awards
shall consist of rights to receive cash, Common Stock or a combination of each,
if designated performance goals are achieved. The terms of a Participant’s
Performance Share Award shall be set forth in his individual Performance Share
Agreement. Each Agreement shall specify the performance goals applicable to a
particular Participant or group of Participants, the period over which the
targeted goals are to be attained, the payment schedule if the goals are
attained, and any other general terms and conditions applicable to an individual
Performance Share Award as the Committee shall determine. The Committee, at its
discretion, may waive all or part of the conditions, goals and restrictions
applicable to the receipt of full or partial payment of a Performance Share
Award.
 
5.3  Performance Share Awards Granted Under Code Section 162(m). The Committee,
at its discretion, may designate certain Performance Share Awards as granted
pursuant to Code Section 162(m). Such Performance Share Awards must comply with
the following additional requirements, which override any other provision set
forth in this Article V:
 
(a)  The Committee, at its discretion, may grant Code Section 162(m) Performance
Share Awards based upon pre-established, objective performance goals that are
intended to satisfy the performance-based compensation requirements of Code
Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, a Performance Share Award also may be subject to
goals and restrictions in addition to the performance requirements.
 
(b)  Each Code Section 162(m) Performance Share Award shall be based upon the
attainment of specified levels of Corporation or Subsidiary performance during a
specified performance period, as measured by any or all of the following:
earnings (as measured by net income, net income per share, operating income,
operating income per share, or earnings before interest, taxes, depreciation and
amortization [“EBITDA”]), revenue growth, market capitalization, and price per
share.
 
(c)  For each designated performance period, the Committee shall (i) select
those Employees who shall be eligible to receive a Code Section 162(m)
Performance Share Award, (ii) determine the performance period, which may be a
one to five fiscal year period, (iii) determine the target levels of Corporation
or Subsidiary performance, and (iv) determine the Performance Share Award to be
paid to each selected Employee. The Committee shall make the foregoing
determinations prior to the commencement of services to which a Performance
Share Award relates (or within the permissible time-period established under
Code Section 162(m)) and while the outcome of the performance goals and targets
is uncertain.


11



--------------------------------------------------------------------------------



 



(d)  For each performance period, the Committee shall certify, in writing:
(i) if the Corporation has attained the performance targets; and (ii) the cash
or number of shares (or combination thereof) pursuant to the Performance Share
Award that shall be paid to each selected Employee (or the number of shares that
are to become freely transferable, if a Performance Share Award is granted
subject to attainment of the designated performance goals). The Committee, may
not waive all or part of the conditions, goals and restrictions applicable to
the receipt of full or partial payment of a Performance Share Award.
 
(e)  Code Section 162(m) Performance Share Awards may be granted in two
different forms, at the discretion of the Committee. Under one form, the
Employee shall receive a Performance Share Award that consists of a legended
certificate of Common Stock, restricted from transfer prior to the satisfaction
of the designated performance goals and restrictions, as determined by the
Committee and specified in the Employee’s Performance Share Agreement. Prior to
satisfaction of the performance goals and restrictions, the Employee shall be
entitled to vote the Performance Shares. Further, any dividends paid on such
shares during the performance/restriction period automatically shall be
reinvested on behalf of the Employee in additional Performance Shares under the
Plan, and such additional shares shall be subject to the same performance goals
and restrictions as the other shares under the Performance Share Award. No
shares under a Performance Share Award shall become transferable until the
Committee certifies in writing that the performance goals and restrictions have
been satisfied.
 
(f)  Under the second form, the Employee shall receive a Performance Share
Agreement from the Committee that specifies the performance goals and
restrictions that must be satisfied before the Company shall issue the payment,
which may be cash, a designated number of shares of Common Stock or a
combination of the two. Any certificate for shares under such form of
Performance Share Award shall be issued only after the Committee certifies in
writing that the performance goals and restrictions have been satisfied.
 
(g)  In addition to any legends placed on certificates pursuant to
Section 5.3(e), each certificate representing shares under a Performance Share
Award shall bear the following legend:
 
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Asset Acceptance Capital
Corp. 2004 Stock Incentive Plan (“Plan”), rules and administrative guidelines
adopted pursuant to such Plan and a Performance Share Agreement dated
            . A copy of the Plan, such rules and such Performance Share
Agreement may be obtained from the Secretary of Asset Acceptance Capital Corp.
 
(h)  Except as otherwise provided in this Article V or Section 9.4 of the Plan,
and subject to applicable federal and state securities laws, shares covered by
each Performance Share Award made under the Plan may not be transferred,
pledged, assigned, or otherwise alienated or hypothecated until the applicable
performance targets and other restrictions are satisfied, as shall be certified
in writing by the Committee. At such time, shares covered by the Performance
Share Award shall become freely transferable by the Employee. Once the shares
are released from the restrictions, the Employee shall be entitled to have the
legend required by Section 5.3(g) removed from the applicable Common Stock
certificate.


12



--------------------------------------------------------------------------------



 



VI. ANNUAL INCENTIVE AWARDS
 
6.1  Grant of Annual Incentive Awards.
 
(a)  The Committee, at its discretion, may grant Annual Incentive Awards to such
Participants as it may designate from time to time. The terms of a Participant’s
Annual Incentive Award shall be set forth in his individual Annual Incentive
Award Agreement. Each Agreement shall specify such general terms and conditions
as the Committee shall determine, as well as the Participant’s pre-established,
objective performance goals, including those that are intended to satisfy the
performance-based compensation requirements of Code Section 162(m) and the
regulations promulgated thereunder, to the extent applicable.
 
(b)  The determination of Annual Incentive Awards for a given year shall be
based upon the attainment of specified levels of Corporation or Subsidiary
performance as measured by such performance criteria as are determined at the
discretion of the Committee, including any or all of the following: earnings (as
measured by net income, net income per share, operating income, operating income
per share, or earnings before interest, taxes, depreciation and amortization
[“EBITDA”]), revenue growth, market capitalization, and price per share.
 
(c)  For each fiscal year of the Corporation, the Committee shall (i) select
those Participants who shall be eligible to receive an Annual Incentive Award,
(ii) determine the performance period, which may be a one to five fiscal year
period, (iii) determine target levels of Corporation performance, and
(iv) determine the level of Annual Incentive Award to be paid to each selected
Participant upon the achievement of each performance level as provided below.
The Committee shall generally make the foregoing determinations prior to the
commencement of services to which an Annual Incentive Award relates (or within
the permissible time-period established under Code Section 162(m), to the extent
applicable) and while the outcome of the performance goals and targets is
uncertain.
 
6.2  Attainment of Performance Targets.
 
(a)  For each fiscal year, the Committee shall certify, in writing: (i) the
degree to which the Corporation has attained the performance targets, and
(ii) the amount of the Annual Incentive Award to be paid to each selected
Participant.
 
(b)  Notwithstanding anything to the contrary herein, the Committee may, in its
discretion, reduce any Annual Incentive Award based on such factors as may be
determined by the Committee, including, without limitation, a determination by
the Committee that such a reduction is appropriate: (i) in light of pay
practices of competitors; or (ii) in light of the Corporation’s, a subsidiary’s,
or a selected Employee’s performance relative to competitors and/or performance
with respect to the Corporation’s strategic business goals.
 
6.3  Payment of Annual Incentive Awards.  An Annual Incentive Award shall be
paid only if (i) the Corporation achieves at least the threshold performance
level; and (ii) the Committee makes the certification described in Section 6.2.
 
6.4  Annual Incentive Award Payment Forms.
 
(a)  Annual Incentive Awards shall be paid in cash and/or shares of Common Stock
of the Corporation, at the discretion of the Committee. Payments shall be made
within 30 days following (i) a certification by the Committee that the
performance targets were attained, and (ii) a determination by the Committee
that the amount of an Annual Incentive Award shall not be decreased in
accordance with Section 6.2. The aggregate maximum Annual Incentive Award that
may be earned by any Participant on behalf of any one fiscal year (calculated as
of the last day of the fiscal year for which the Annual Incentive Award is
earned) may not exceed $1,000,000.


13



--------------------------------------------------------------------------------



 



(b)  The amount of an Annual Incentive Award to be paid upon the attainment of
each targeted level of performance shall equal a percentage of each
Participant’s base salary for the fiscal year or a fixed dollar amount, as
determined by the Committee.
 
VII. TERMINATION OF EMPLOYMENT OR SERVICES
 
7.1.  Options and Stock Appreciation Rights.
 
(a)  If, prior to the date that an Option or Stock Appreciation Right first
becomes Vested, a Participant terminates employment or services for any reason
(other than as provided in Section 8.2, after a Change in Control), the
Participant’s right to exercise the Option or Stock Appreciation Right shall
terminate and all rights thereunder shall cease.
 
(b)  If, on or after the date that an Option or Stock Appreciation Right first
becomes Vested, a Participant terminates employment or services for any reason
other than death or Disability, the Participant shall have the right, within the
earlier of (i) the expiration of the Option or Stock Appreciation Right, and
(ii) three months after termination of employment/services, to exercise the
Option or Stock Appreciation Right to the extent that it was exercisable and
unexercised on the date of the Participant’s termination of employment or
services, subject to any other limitation on the exercise of the Option or Stock
Appreciation Right in effect on the date of exercise. The Committee may
designate in a Participant’s Agreement that an Option or Stock Appreciation
Right shall terminate at an earlier or later time than set forth above.
 
(c)  If, on or after the date that an Option or Stock Appreciation Right first
becomes Vested, a Participant terminates employment or services due to death
while an Option or Stock Appreciation Right is still exercisable, the person or
persons to whom the Option or Stock Appreciation Right shall have been
transferred by will or by the laws of descent and distribution, shall have the
right within the exercise period specified in the Participant’s Agreement to
exercise the Option or Stock Appreciation Right to the extent that it was
exercisable and unexercised on the Participant’s date of death, subject to any
other limitation on exercise in effect on the date of exercise; provided,
however, that the beneficial tax treatment of an Incentive Stock Option may be
forfeited if the Option is exercised more than one year after a Participant’s
date of death.
 
(d)  If, on or after the date that an Option or Stock Appreciation Right first
becomes Vested, a Participant terminates employment or services due to
Disability, the Participant shall have the right, within the exercise period
specified in the Participant’s Agreement to exercise the Option or Stock
Appreciation Right to the extent that it was exercisable and unexercised on the
date of the Participant’s termination of employment or services, subject to any
other limitation on the exercise of the Option or Stock Appreciation Right in
effect on the date of exercise. If the Participant dies after termination of
employment/services while the Option or Stock Appreciation Right is still
exercisable, the Option or Stock Appreciation Right shall be exercisable in
accordance with the terms of paragraph (c) above.
 
(e)  The Committee, at the time of a Participant’s termination of employment or
services, may accelerate a Participant’s right to exercise an Option or extend
the exercise period of an Option or Stock Appreciation Right (but in no event
past the tenth anniversary of the Grant Date of such Option); provided, however
that the extension of the exercise period for an Incentive Stock Option may
cause such Option to forfeit its preferential tax treatment.
 
(f)  Shares subject to Options and Stock Appreciation Rights that are not
exercised in accordance with the provisions of (a) through (e) above shall
expire and be forfeited by the Participant as of their expiration date and shall
become available for new grants and awards under the Plan as of such date.


14



--------------------------------------------------------------------------------



 



7.2  Restricted Stock Grants and Units.  If a Participant terminates employment
or services for any reason (other than as provided in Section 8.2, after a
Change in Control), the Participant’s rights to shares of Common Stock subject
to a Restricted Stock grant or Restricted Stock Unit that are still subject to
the Restriction Period automatically shall terminate and be forfeited by the
Participant and, subject to Section 1.6, shall be available for new grants and
awards under the Plan as of such termination date; provided, however, that the
Committee, in its sole discretion, may waive or change the remaining
restrictions or add additional restrictions with respect to any Restricted Stock
grant or Restricted Stock Unit that would otherwise be forfeited, as it deems
appropriate. Notwithstanding the foregoing, the Committee shall not waive any
restrictions on a Code Section 162(m) Restricted Stock Award or Restricted Stock
Unit, but the Committee may include a provision in an Employee’s Code
Section 162(m) Restricted Stock or Restricted Stock Unit Agreement stating that
upon the Employee’s termination of employment due to (i) death, (ii) Disability,
or (iii) involuntary termination by the Company without cause (as defined in
such agreement) prior to the attainment of the associated performance goals and
the termination of the Restriction Period, that the performance goals and
restrictions shall be deemed to have been satisfied on a pro rata basis, so that
the number of shares that become freely transferable shall be based on the
Employee’s full number of months of employment during the Restriction Period,
and the Employee shall forfeit the remaining shares and his rights to such
forfeited shares shall terminate in full.
 
7.3  Performance Shares.  Performance Share Awards shall expire and be forfeited
by a Participant upon the Participant’s termination of employment or services
for any reason (other than as provided in Section 8.2, after a Change in
Control), and such shares shall be available for new grants and awards under the
Plan as of such termination date; provided, however, that the Committee, in its
discretion, may waive all or part of the conditions, goals and restrictions
applicable to the receipt of full or partial payment of a Performance Share
Award. Notwithstanding the foregoing, the Committee shall not waive any
restrictions on a Code Section 162(m) Performance Share Award, but the Committee
may include a provision in an Employee’s Code Section 162(m) Performance Share
Agreement stating that upon the Employee’s termination of employment due to
(i) death, (ii) Disability, or (iii) involuntary termination by the Company
without cause (as defined in such agreement) prior to the attainment of the
associated performance goals and restrictions, that the performance goals and
restrictions shall be deemed to have been satisfied on a pro rata basis, so that
the number of shares that become freely transferable shall be based on the
Employee’s full number of months of employment during the employment period, and
the Employee shall forfeit the remaining shares and his rights to such forfeited
shares shall terminate in full.
 
7.4  Annual Incentive Awards.
 
(a)  A Participant who has been granted an Annual Incentive Award and terminates
employment or services due to Retirement, Disability or death prior to the end
of the Corporation’s fiscal year shall be entitled to a prorated payment of the
Annual Incentive Award, based on the number of full months during the fiscal
year in which the Participant was employed or provided services. Any such
prorated Annual Incentive Award shall be paid at the same time as regular Annual
Incentive Awards or, in the event of the Participant’s death, to the beneficiary
designated by the Participant.
 
(b)  Except as otherwise determined by the Committee in its discretion, a
Participant who has been granted an Annual Incentive Award and resigns or is
terminated for any reason (other than Retirement, Disability or death), before
the end of the Corporation’s fiscal year for which the Annual Incentive Award is
to be paid, shall forfeit the right to an Annual Incentive Award payment for
that fiscal year.


15



--------------------------------------------------------------------------------



 



7.5  Other Provisions.  The transfer of an Employee from one corporation to
another among the Corporation and any of its Subsidiaries, or a leave of absence
under the leave policy of the Corporation or any of its Subsidiaries shall not
be a termination of employment for purposes of the Plan, unless a provision to
the contrary is expressly stated by the Committee in a Participant’s Agreement
issued under the Plan.
 
VIII. ADJUSTMENTS AND CHANGE IN CONTROL
 
8.1  Adjustments.
 
(a)  The total amount of Common Stock and kind of security for which Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Share Awards and Annual Incentive Awards may be issued
under the Plan, and the number and kind of shares or securities subject to any
such grants or awards (both as to the number of shares of Common Stock and the
Option price), shall be adjusted pro rata for any increase or decrease in the
number of outstanding shares of Common Stock or kind of securities resulting
from a subdivision or combination of shares of Common Stock, a reclassification
of Common Stock, or stock dividend or other extraordinary distribution (whether
in the form of cash, shares of Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Common Stock or other securities of the Corporation, issuance of warrants or
other rights to purchase Common Stock or other securities of the Corporation, or
other similar corporate transaction or event that affects the Common Stock such
that an adjustment is determined by the Board to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan and awards under the Plan. Such adjustment
shall be made by the Board, whose determination in that respect shall be final,
binding and conclusive.
 
(b)  In the event of a proposed dissolution or liquidation of the Corporation,
the Committee shall notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. The Committee in its discretion may
provide for a Participant to have the right (i) to exercise his or her Option or
Stock Appreciation Right, in full until ten (10) days prior to such transaction
as to all of the shares of Common Stock covered thereby, including shares as to
which the Option or Stock Appreciation Right, would not otherwise be
exercisable, and (ii) to become fully vested in and to settle in full any
Restricted Stock grant, Restricted Stock Units, Deferred Stock Units,
Performance Share Award, or Annual Incentive Award. In addition, the Committee
may provide that any re-purchase option of the Corporation applicable to the
shares purchased upon exercise of an Option or Stock Appreciation Right, or
received pursuant to any Restricted Stock grant, Restricted Stock Units,
Deferred Stock Units, Performance Share Award or Annual Incentive Award, shall
lapse as to all such shares, provided that the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised or vested, an Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Units, Deferred
Stock Units, Performance Share Award or Annual Incentive Award shall terminate
immediately prior to the consummation of the proposed dissolution or
liquidation.
 
(c)  In the event of a merger of the Corporation with or into another
corporation, the sale of substantially all of the assets of the Corporation, or
the reorganization or consolidation of the Corporation, it is intended that each
outstanding Option, Stock Appreciation Right, Restricted Stock grant, Restricted
Stock Units, Deferred Stock Units, Performance Share Award or Annual Incentive
Award shall be assumed or an equivalent option or right substituted by the
successor corporation or the parent or a subsidiary of the successor
corporation. In the event that


16



--------------------------------------------------------------------------------



 



such successor corporation (or the parent or a subsidiary thereof) refuses to
assume or substitute for the Option, Stock Appreciation Right, Restricted Stock
grant, Restricted Stock Units, Deferred Stock Units, Performance Share Award or
Annual Incentive Award, the Participant shall fully vest in (and in the case of
Options and Stock Appreciation Rights have the right to exercise for at least
ten (10) days prior to such transaction) the Option, Stock Appreciation Right,
Restricted Stock grant, Restricted Stock Units, Deferred Stock Units,
Performance Share Award or Annual Incentive Award in full, including shares
which would not otherwise be vested or exercisable. If an Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Units, Deferred
Stock Units, Performance Share Award or Annual Incentive Award becomes fully
vested and exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Committee shall notify the Participant in writing
or electronically that the Option, Stock Appreciation Right, Restricted Stock
grant, Restricted Stock Units, Deferred Stock Units, Performance Share Award or
Annual Incentive Award shall be fully vested and exercisable for a period of
fifteen (15) days from the date of such notice, and the Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Units, Deferred
Stock Units, Performance Share Award or Annual Incentive Award shall terminate
upon the expiration of such period. For the purposes of this paragraph, the
Option, Stock Appreciation Right, Restricted Stock grant, Restricted Stock
Units, Deferred Stock Units, Performance Share Award or Annual Incentive Award
shall be considered assumed if, following the merger, sale of assets,
reorganization or consolidation, the option or right confers the right to
purchase or receive, for each share covered by the Participant’s Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Units, Deferred
Stock Units, Performance Share Award or Annual Incentive Award, immediately
prior to such transaction, the consideration (whether stock, cash, or other
securities or property) received in the merger, sale of assets, reorganization
or consolidation by holders of Common Stock for each share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the merger,
sale of assets, reorganization or consolidation is not solely common stock of
the successor corporation (or the parent or a subsidiary thereof), the Committee
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Option, Stock Appreciation
Right, Restricted Stock grant, Restricted Stock Units, Deferred Stock Units,
Performance Share Award or Annual Incentive Award, for each share of Stock
subject to the Option, Stock Appreciation Right, Restricted Stock grant,
Restricted Stock Units, Deferred Stock Units, Performance Share Award or Annual
Incentive Award to be solely Common Stock of the successor corporation (or the
parent or a subsidiary thereof) equal in Fair Market Value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.
 
(d)  The foregoing adjustments shall be made by the Committee. Any such
adjustment may provide for the elimination of any fractional share which might
otherwise become subject to an Option, Stock Appreciation Right, Restricted
Stock grant, Restricted Stock Units, Deferred Stock Units, Performance Share
Award or Annual Incentive Award.
 
8.2  Change in Control.  The Committee in its discretion may provide in a
Participant’s Agreement, notwithstanding anything contained herein to the
contrary, that in the event of a Participant’s Change in Position subsequent to
a Change in Control, any or all of the following will occur: (i) any outstanding
Option or Stock Appreciation Right granted to such Participant hereunder
immediately shall become fully Vested and exercisable in full, regardless of any
installment provision applicable to such Option or Stock Appreciation Right;
(ii) the remaining Restriction Period on any shares of Common Stock subject to a
Restricted Stock grant or Restricted Stock Unit hereunder immediately shall
lapse and the shares shall become fully transferable, subject to any applicable
federal or state securities laws; (iii) all performance goals and conditions
shall be deemed to have been satisfied and all restrictions shall lapse on any


17



--------------------------------------------------------------------------------



 



outstanding Performance Share Awards granted to such Participant hereunder, and
such Awards shall become payable in full; (iv) for purposes of any Annual
Incentive Awards granted to such Participant hereunder, the determination of
whether the performance targets have been achieved shall be made as of the date
of the Change in Control and payments due should become immediately payable; and
(v) all Deferred Stock Units shall be settled through their conversion, on a
one-for-one basis of units for shares, into shares that are shall become fully
transferable, subject to any applicable federal or state securities laws.
 
IX. MISCELLANEOUS
 
9.1  Partial Exercise/Fractional Shares.  The Committee may permit, and shall
establish procedures for, the partial exercise of Options and Stock Appreciation
Rights granted under the Plan. No fractional shares shall be issued in
connection with the exercise of a Stock Appreciation Right or payment of a
Performance Share Award or Annual Incentive Award; instead, the Fair Market
Value of the fractional shares shall be paid in cash, or at the discretion of
the Committee, the number of shares shall be rounded down to the nearest whole
number of shares and any fractional shares shall be disregarded.
 
9.2  Rule 16b-3 Requirements.  Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on the exercise of an Option or Stock
Appreciation Right (including, without limitation, the right of the Committee to
limit the time of exercise to specified periods), or the grant of Restricted
Stock, Restricted Stock Unit, Deferred Stock Unit, or the payment of a
Performance Share Award or Annual Incentive Award, as may be required to satisfy
the requirements of Rule 16b-3 of the Exchange Act.
 
9.3  Rights Prior to Issuance of Shares.  Unless otherwise provided in the Plan,
no Participant shall have any rights as a shareholder with respect to shares
covered by an Option, Stock Appreciation Right, Restricted Stock grant,
Restricted Stock Units, Deferred Stock Units, Performance Share Award or Annual
Incentive Award until the issuance of a stock certificate for such shares. No
adjustment shall be made for dividends or other rights with respect to such
shares for which the record date is prior to the date the certificate is issued.
 
9.4  Non-Assignability.  Except as otherwise determined by the Committee in its
discretion, the following restrictions on assignability of any award under the
Plan shall apply to all Participants: (i) no Option, Stock Appreciation Right,
Restricted Stock grant, Restricted Stock Units, Deferred Stock Units,
Performance Share Award or Annual Incentive Award shall be transferable by a
Participant except by will or the laws of descent and distribution; (ii) during
the lifetime of a Participant, an Option, Stock Appreciation Right, Restricted
Stock grant, or Restricted Stock Unit or Deferred Stock Unit shall be exercised
or settled only by the Participant, except in the event of the Participant’s
Disability, in which case the Participant’s legal guardian or the individual
designated in the Participant’s durable power of attorney may exercise or settle
the Option, Stock Appreciation Right, Restricted Stock grant, Restricted Stock
Unit, or Deferred Stock Unit; and (iii) any transferee of the Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Unit, Deferred
Stock Unit, Performance Share Award or Annual Incentive Award shall take the
same subject to the terms and conditions of this Plan. No transfer of an Option,
Stock Appreciation Right, Restricted Stock grant, Restricted Stock Units,
Deferred Stock Units, Performance Share Award or Annual Incentive Award by will
or the laws of descent and distribution, or as otherwise permitted by the
Committee, shall be effective to bind the Corporation unless the Corporation
shall have been furnished with written notice thereof and a copy of the will
and/or such evidence as the Corporation may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and


18



--------------------------------------------------------------------------------



 



conditions of the Option, Stock Appreciation Right, Restricted Stock grant,
Restricted Stock Units, Deferred Stock Units, Performance Share Award or Annual
Incentive Award.
 
9.5.  Securities Laws.
 
(a)  Anything to the contrary herein notwithstanding, the Corporation’s
obligation to sell and deliver Common Stock pursuant to the exercise of an
Option or Stock Appreciation Right or deliver Common Stock pursuant to a
Restricted Stock grant, Restricted Stock Units, Deferred Stock Units,
Performance Share Award or Annual Incentive Award is subject to such compliance
with federal and state laws, rules and regulations applying to the
authorization, issuance or sale of securities as the Corporation deems necessary
or advisable. The Corporation shall not be required to sell and deliver or issue
Common Stock unless and until it receives satisfactory assurance that the
issuance or transfer of such shares shall not violate any of the provisions of
the Securities Act of 1933 or the Securities Exchange Act of 1934, or the rules
and regulations of the Securities Exchange Commission promulgated thereunder or
those of the Stock Exchange or any stock exchange on which the Common Stock may
be listed, the provisions of any state laws governing the sale of securities, or
that there has been compliance with the provisions of such acts, rules,
regulations and laws.
 
(b)  The Committee may impose such restrictions on any shares of Common Stock
acquired pursuant to the exercise of an Option or Stock Appreciation Right or
the grant of Restricted Stock, Restricted Stock Units, or Deferred Stock Units,
or the payment of a Performance Share Award or Annual Incentive Award under the
Plan as it may deem advisable, including, without limitation, restrictions
(i) under applicable federal securities laws, (ii) under the requirements of the
Stock Exchange or any other securities exchange, recognized trading market or
quotation system upon which such shares of Common Stock are then listed or
traded, and (iii) under any blue sky or state securities laws applicable to such
shares. No shares shall be issued until counsel for the Corporation has
determined that the Corporation has complied with all requirements under
appropriate securities laws.
 
9.6  Withholding Taxes.
 
(a)  The Corporation shall have the right to withhold from a Participant’s
compensation or require a Participant to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the exercise of an
Option or Stock Appreciation Right or the lapse of the Restriction Period on
shares of Common Stock subject to a Restricted Stock grant or Restricted Stock
Unit or the payment of a Performance Share Award or Annual Incentive Award or
the settlement of a Deferred Stock Unit Award. A Participant may make a written
election to tender previously-acquired shares of Common Stock or have shares of
stock withheld from the exercise or settlement of a Restricted Stock grant,
Restricted Stock Unit, Deferred Stock Unit, Performance Share Award, or Annual
Incentive Award, provided that the shares have an aggregate Fair Market Value
sufficient to satisfy in whole or in part the applicable withholding taxes. The
cashless exercise procedure of Section 2.4 may be utilized to satisfy the
withholding requirements related to the exercise of an Option. At no point shall
the Corporation withhold from the exercise of an Option or Stock Appreciation
Right, or the settlement of a Restricted Stock grant, Restricted Stock Unit,
Deferred Stock Unit, Performance Share Award or Annual Incentive Award, more
shares than are necessary to meet the minimum established tax withholding
requirements of federal, state and local obligations.
 
(b)  A Participant subject to the insider trading restrictions of Section 16(b)
of the Exchange Act may use Common Stock to satisfy the applicable withholding
requirements only if such disposition is approved in accordance with Rule 16b-3
of the Exchange Act. Any election by a Participant to utilize Common Stock for
withholding purposes is further subject to the discretion of the Committee.


19



--------------------------------------------------------------------------------



 



9.7  Termination and Amendment.
 
(a)  The Board may terminate the Plan, or the granting of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Deferred Stock
Units, Performance Share Awards or Annual Incentive Awards under the Plan, at
any time. No new grants or awards shall be made under the Plan after the tenth
anniversary of the initial adoption of this Plan by the Board, or approval by
the shareholders, whichever is earlier, as noted in Section 1.1.
 
(b)  The Board may amend or modify the Plan at any time and from time to time,
but any amendment or modification shall be subject to the approval of the
shareholders of the Corporation to the extent required by applicable law, as
well as to the extent the Board determines that shareholder approval is
desirable for tax, securities, stock exchange, or other purposes.
 
(c)  No amendment, modification, or termination of the Plan shall in any manner
adversely affect any Option, Stock Appreciation Right, Restricted Stock grant,
Restricted Stock Units, Deferred Stock Units, Performance Share Award or Annual
Incentive Award granted under the Plan without the consent of the Participant
holding the Option, Stock Appreciation Right, Restricted Stock grant, Restricted
Stock Units, Deferred Stock Units, Performance Share Award or Annual Incentive
Award, except as set forth in any Agreement relating to such Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Units, Deferred
Stock Units, Performance Share Award or Annual Incentive Award granted under the
Plan.
 
9.8  Effect on Employment.  Neither the adoption of the Plan nor the granting of
any Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Performance Share Award or Annual Incentive Award pursuant
to the Plan shall be deemed to create any right in any individual to be retained
or continued in the employment, or as a non-employee director or consultant, of
the Corporation or a Subsidiary.
 
9.9  Use of Proceeds.  The proceeds received from the sale of Common Stock
pursuant to the Plan will be used for general corporate purposes of the
Corporation.
 
9.10  Approval of Plan.  Unless this Plan has been approved by the shareholders
of the Corporation within 12 months after adoption of the Plan by the Board, as
required by Section 422 of the Code, this Plan, and any grants or awards made
hereunder, shall be of no further force or effect.


20